Acknowledgements
This communication is in response to applicant’s response filed on 07/13/2021.
Claims 5, 10-18, and 20 have been cancelled. Claim 31 has been added. Claims 1 and 19 have been amended.
Claims 1-4, 6-9, 19, and 21-31 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.
 
Response to Arguments
Regarding the applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 103 that the combination of Rohlfing (US 20170323294) in view of Ansari (US 20170200147) in further view of Batlle (US 20160321663) in further view of Kurian  or that a digital asset with at least the three features above that is programmed on a transaction device, is received and is verified, and is signed with private key,” in amended claim 1, examiner respectfully argues applicant’s arguments are moot due to the new grounds of rejection necessitated by the amendments made to claim 1. Applicant makes similar arguments for claim 19, and examiner also respectfully argues that applicant’s arguments are moot for the same reasons as claim 1 above.
Applicant argues dependent claims 2-4, 6-9, and 21-31 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the amendments made to claims 1 and 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-2, 6-9, 19, 21-22, 24-25, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons (US 20170236121) in view of Qiao (CN 105678546A) in further view of Kurian (US 20170230375).

Regarding Claims 1 and 19, Lyons teaches receiving, by a service provider computer from a financial institution computer, a digital asset, the digital asset comprising, a cryptocurrency value, a digital asset identifier, and identification information of the first user, the identification information comprising a public key (Paragraphs 0074 and 0031 teach a payment network may retrieve a card blockchain data set stored in data storage local or external to the payment network; the card blockchain data set may be a structured data set (i.e., digital asset) comprising of a network identifier, unspent output hash (i.e., digital asset identifier), output index, output value (i.e., cryptocurrency value), and key pair (i.e., identification information) may be comprised of a public key and corresponding private key that are associated with the blockchain transaction); activating, by the service provider computer, the digital asset with respect to a transaction device by associating the digital asset identifier and the cryptocurrency value corresponding to the digital asset with a transaction device identifier of the transaction device, wherein the digital asset comprising the cryptocurrency value, the digital asset identifier, and the identification information comprising the public key is programmed on the transaction device (Paragraphs 0031-0032, 0052, and 0075 teach an integrated circuit card (i.e., transaction device) may be loaded (i.e., activated) with one or more structured data sets associated with a blockchain network suitable for use in the processing of the electronic transaction as an alternative to the payment network; each structured data set may be comprised of a network identifier corresponding to the associated blockchain network an unspent output hash, an output index, an output value, and a key pair; when the integrated circuit card is in communication with the payment network, the payment network may electronically directly transmit a data signal superimposed with the encrypted package to the integrated circuit card; in other embodiments, one or more intermediate devices and/or systems may be used, such as the electronic point of sale device or an automated teller machine); sending, by the service provider computer, a request to update a first unalterable electronic ledger to indicate the association of the digital asset with the transaction device (Paragraph 0031 teaches the unspent output hash may be a hash value corresponding to a transaction hash for a blockchain transaction included in the blockchain associated with the respective blockchain network; the output value may be a value in a blockchain currency associated with the respective blockchain network that was transferred in the blockchain transaction); receiving, by the service provider computer, an indication that the first user utilized the transaction device comprising the digital asset to conduct a transaction, wherein the indication comprises transaction data comprising the digital asset (Paragraphs 0033, 0039, and 0042 teach the integrated circuit card and an electronic point of sale device may establish a communication channel whereby the integrated circuit card and electronic point of sale device may exchange electronic data transmissions; the integrated circuit card may then generate a signed blockchain transaction that comprises at least the destination address received from the electronic point of sale device and a payment amount, which may be an amount of blockchain currency corresponding to the transaction value; the blockchain transaction may then be signed using the private key of the key pair stored in the integrated circuit card and a reference associated with the previous blockchain transaction and/or corresponding unspent output hash, which may indicate that the integrated circuit card is authorized to access the blockchain currency made available in the previous blockchain transaction; once the new blockchain transaction has been generated and signed, the integrated circuit card may electronically transmit the signed blockchain transaction to the electronic point of sale device using the established communication channel; the signed blockchain transaction may then be posted to the blockchain network; once the transaction has been posted to the blockchain, the merchant will have claim to the transaction value of blockchain currency); and sending, by the service provider computer, a request to update the first unalterable electronic ledger to indicate use of the digital asset by the first user, and wherein the method further comprises: requesting, by the service provider computer, the financial institution computer to verify the digital asset and sign the transaction data with a private key (Paragraphs 0034 and 0044 teach the electronic point of sale device may be connected to a blockchain network and configured to post blockchain transactions and/or blocks of blockchain transactions to a blockchain associated therewith, or the electronic point of sale device may be configured to electronically communicate with an intermediate computing device; following completion of the electronic transaction, the integrated circuit card may be configured to establish communication with the payment network to unload a new structured data set; the new structured data set may be generated by the integrated circuit card based on the new blockchain transaction and data generated associated therewith; for instance, the new structured data set may include a network identifier, unspent output hash, output index, output value, and key pair according to the new blockchain transaction; the unspent output hash may be generated by the integrated circuit card by hashing the signed blockchain transaction; the output index and output values may be based on the new blockchain transaction, such as where the output value corresponds to the remaining blockchain currency amount being transferred to the remainder address; the key pair may be the new key pair generated by the integrated circuit card where the public key is used to generate the remainder address).
However, Lyons does not explicitly teach receiving, by a service provider computer from a financial institution computer in communication with a computing device of a first user, a digital asset; activating, by the service provider computer, the digital asset with respect to a transaction device to be provided to a second user; receiving, by the service provider computer, an indication that the second user utilized the transaction device comprising the digital asset to conduct a transaction, wherein the indication comprises transaction data comprising the digital asset; and sending, by the service provider computer, a request to update the first unalterable electronic ledger to indicate use of the digital asset by the second user.
Qiao from same or similar field of endeavor teaches receiving, by a service provider computer from a financial institution computer in communication with a computing device of a first user, a digital asset (Lines 70-75 and 201-209 teach a recharge module is installed on the first user terminal (i.e., first user) for recharging digital asset transactions, and the recharge module is used to generate a recharge digital asset transaction request from the first user’s digital asset account to the third user’s (i.e., second user) digital asset account; the recharge digital asset transaction request is sent to all online user terminals in the distributed shared ledger network); activating, by the service provider computer, the digital asset with respect to a transaction device to be provided to a second user (Lines 123-125, 214-233, and 366-370 teach the digital asset transaction request for recharge includes at least the following information: recharge transaction number, recharge date and time, first user identity, third user identity (i.e., second user), and digital asset target recharge amount; the digital asset of the present invention can be embodied in the form of a prepaid card physical or virtual card (i.e., transaction device) when using the online self-service recharge start method, the customer uses a computer or smart terminal connected to the Internet to log in to the network recharge platform of the designated recharge center to pay a specified amount of recharge through online self-service; after the online recharge platform of the recharge center confirms that the recharge amount n is received, the online recharge platform of the recharge center submits the customer's identity (provided during user registration) to the recharge center; then, the top-up center generates a unique transaction number for the top-up digital asset transaction, together with the top-up date and time, the top-up center's identity, the customer's identity, the top-up amount n, etc., as complete transaction information, and sends it to distributed shared ledger network; all online user terminals in the general ledger network request the transaction determination module of each user terminal to determine the transaction information of the recharged digital asset transaction; when the final conclusion of the distributed shared ledger network confirms that the recharge digital asset transaction request is successful, the stored value of the customer’s third user digital asset account increases the target recharge amount of the digital asset); receiving, by the service provider computer, an indication that the second user utilized the transaction device comprising the digital asset to conduct a transaction, wherein the indication comprises transaction data comprising the digital asset (Lines 246-276 teaches the third user terminal (i.e., second user) selects and purchases products belonging to the second user terminal (which can be mapped to the role of the merchant) on the trading platform; the payment module of the third user terminal generates a payment number from the third user digital asset account of the third user terminal to the second user digital asset account of the second user terminal to pay the digital asset target payment amount corresponding to the purchased product; then, the third user sends a payment digital asset transaction request to all online user terminals in the distributed shared ledger network, and each user terminal uses its own transaction determination module to determine and use its own shared synchronization module to update the distributed shared ledger network; specifically, the customer pays the merchant with the corresponding payment funds for the product either through the "manual payment method" between the customer and the merchant, or the customer completely uses the "online self-service payment method"); and sending, by the service provider computer, a request to update the first unalterable electronic ledger to indicate use of the digital asset by the second user (Lines 277-280 teaches when the final conclusion of the distributed shared ledger network confirms that the payment digital asset transaction request is successful, the stored value of the customer’s third user (i.e., second user) digital asset account decreases the target payment amount of the digital asset, and the merchant’s second user digital the stored value of the asset account is increased by the equivalent digital asset target payment amount).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Lyons, which teaches using a blockchain to activate a transaction device comprising a digital asset with a specific value to be used in a transaction, to incorporate the teachings of Qiao, which teaches a first user requesting the generation of the transaction device for a second user to be used in a transaction since having a first user request the digital asset for the second user does not change nor effect the normal functions of generating a digital asset for a transaction device taught by Lyons.
There is motivation to combine Qiao into Lyons because the base invention is improved because a second user (i.e., employee or child) can perform digital asset transactions using their own transaction device (i.e., payment card or mobile device) to make transactions, and the digital assets may be provided by the first user (i.e., employer or parent). In addition, the record of digital asset transactions is maintained on a blockchain technology, which guarantees trust, security, transparency, and traceability of all transactions.
However, the combination of Lyons and Qiao does not explicitly teach sending, by the service provider computer, a request to update a second unalterable electronic ledger to indicate use of the digital asset by the second user, and wherein the method further comprises: requesting, by the service provider computer, the financial institution computer to verify the digital asset and sign the transaction data with a private key.
Kurian from same or similar field of endeavor teaches sending, by the service provider computer, a request to update a second unalterable electronic ledger to indicate use of the digital asset by the second user, and wherein the method further comprises: requesting, by the service provider computer, the financial institution computer to verify the digital asset and sign the transaction data with a private key (Paragraphs 0066 and 0060 teach a block chain may be created for first information associated with a particular event, while a second block chain may be created for second information associated with a resource transfer; the second block chain may be related to public portions of the resource transfer, such as but not limited to, the funds used in the resource transfer, an alias account number (e.g., token account number), an alias user name, an alias of the merchant, an amount of the resource transfer (or representation thereof), confirmation of the resource transfer, and/or other like information that may be used to verify the resource transfer publicly across one or more block chains; after the indication of the resource transfer is received, the resource transfer is allowed or denied based on the authentication credentials of the user (i.e., private key)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Lyons and Qiao which teaches a first user, identified with the user’s public key, using a blockchain to activate a transaction device comprising a digital asset with a specific value to be used in a transaction by a second user, and the service provider computer receiving an indication that the second user used the transaction device to conduct a transaction, to incorporate the teachings of Kurian, which teaches sending, by the service provider computer, a request to update a second unalterable electronic ledger to indicate use of the digital asset by the second user because updating a second unalterable electronic ledger instead of the first unalterable electronic ledger would be performed in the same manner.
There is motivation to combine Kurian into the combination of Lyons and Qiao because the first block chain may be private, and as such, first information associated with the private portion of the block chain may be related to private portions of the resource transfer, such as but not limited to, account numbers, the value of the resource transfer, the user name, the article being purchased, the name of the merchant, or the like. Alternatively, the second block chain, or a second portion of a hybrid block chain, may be related to public portions of the resource transfer (Kurian Paragraph 0066). As such, these resource transfers may be validated, as previously described herein, using the private block chain, and thereafter the results of the validation may be shared publicly, such as through public block chains (Kurian Paragraph 0052)).
Regarding Claim 1, Lyons teaches a method (Paragraph 0006 teaches a method for conducting an offline data exchange associated with a blockchain includes: storing, in a memory of an integrated circuit card, a structured data set associated with a blockchain network; receiving, by a receiving device of the integrated circuit card, at least the network identifier and a transaction amount from an electronic point of sale device; electronically transmitting, by a transmitting device of the integrated circuit card, at least the unspent output hash and the output index to the electronic point of sale device; receiving, by the receiving device of the integrated circuit card, at least a destination address from the electronic point of sale device; generating, by a generation module of the integrated circuit card, transaction data, wherein the transaction data includes at least the received destination address and a payment amount based on at least the transaction amount; and electronically transmitting, by the transmitting device of the integrated circuit card, the transaction data to the electronic point of sale device).
Regarding Claim 19, Lyons teaches a service provider computer (Paragraph 0021 teaches a Payment Network is a system or network used for the transfer of money via the use of cash-substitutes; examples of networks or systems configured to perform as payment networks include those operated by MasterCard®, VISA®, Discover®, American Express®, PayPal®, etc.; use of the term “payment network” herein may refer to both the payment network as an entity, and the physical payment network, such as the equipment, hardware, and software comprising the payment network) comprising: a processor (Paragraph 0022 teaches the payment rails may be comprised of the hardware used to establish the payment network and the interconnections between the payment network and other associated entities, such as gateway processors); and a computer readable medium coupled to the processor, the computer readable medium comprising code, executable by the processor, to implement a method (Paragraph 0022 and 0123 teach the payment rails may also be affected by software, such as via special programming of the communication hardware and devices that are specially configured for the routing of transaction messages, which may be specially formatted data messages that are electronically transmitted via the payment rails; the system comprises non-transitory computer readable media having instructions stored thereon, or a combination thereof and may be implemented in one or more computer systems or other processing systems used to implement the methods of FIGS. 4, 5A, 5B, and 6-9).

Regarding Claim 2, the combination of Lyons, Qiao, and Kurian teaches all the limitations of claim 1 above; however the combination does not explicitly teach sending, by the service provider computer, a request to update the first unalterable electronic ledger to indicate the use of the digital asset by the second user.
Qiao further teaches sending, by the service provider computer, a request to update the first unalterable electronic ledger to indicate the use of the digital asset by the second user (Lines 284-291 teaches if the conclusion is "confirmed", each user terminal in the distributed shared ledger network will save the transaction record as required by the rules; the customer’s third user digital asset account will reduce the corresponding stored value, and the merchant’s second user digital asset account will increase the corresponding stored value; the respective system interface gives the payment success and corresponding prompt information, and the entire payment digital asset transaction ends).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lyons, Qiao, and Kurian to incorporate the further teachings of Qiao to send, by the service provider computer, a request to update the first unalterable electronic ledger to indicate the use of the digital asset by the second user.
There is motivation to further combine Qiao into the combination of Lyons, Qiao, and Kurian because each user terminal including customers and merchants receives the judgment results sent by other user terminals, and the transaction judgment module of each user terminal treats these results according to the same rules and algorithms to get a consistent final judgment conclusion (Qiao Lines 281-284).

Regarding Claim 6, the combination of Lyons, Qiao, and Kurian teaches all the limitations of claim 1 above; and Lyons further teaches wherein the transaction device is a card (Paragraph 0026 teaches the integrated circuit card may be a payment card that includes an integrated circuit comprised of one or more components configured to perform the functions discussed herein; the integrated circuit card may be, for example, a payment card compliant with the EMV technical standard that is comprised of at least a processing device, memory, and communications unit).

Regarding Claim 7, the combination of Lyons, Qiao, and Kurian teaches all the limitations of claim 1 above; and Lyons further teaches wherein the request to update the first unalterable electronic ledger is sent to the financial institution computer, the financial institution computer being a first financial institution computer, wherein the first financial institution computer updates the first unalterable electronic ledger (Paragraphs 0027, 0035, and 45 teach the electronic point of sale device may be configured to store transaction data, read payment details from payment cards, electronically transmit transaction data and payment details to a payment network; when communication between the integrated circuit card and electronic point of sale device are established, the electronic point of sale device may electronically transmit at least a network identifier and transaction value to the integrated circuit card via the established communication channel, wherein the network identifier may be associated with a blockchain network; in some instances, the electronic point of sale device may electronically transmit a plurality of network identifiers, which may include a network identifier for each blockchain network to which the electronic point of sale device has access; in such instances, the electronic point of sale device may process transactions using a plurality of different blockchain networks, such as to accommodate different blockchain networks that may be associated with different integrated circuit cards being used; for example, a blockchain network may be used for processing if the integrated circuit card does not have access to sufficient fiat currency for traditional processing, but may have access to an output value of sufficient blockchain currency; once the signed blockchain transaction is electronically transmitted to the electronic point of sale device, the integrated circuit card may proceed to unload the new structured data set to the electronic point of sale device for conveyance to the payment network using the payment rails).

Regarding Claim 8, the combination of Lyons, Qiao, and Kurian teaches all the limitations of claim 7 above; however the combination does not explicitly teach wherein the request to update the second unalterable electronic ledger is sent to a second financial institution computer, wherein the second financial institution computer updates the second unalterable electronic ledger.
Kurian further teaches wherein the request to update the second unalterable electronic ledger is sent to a second financial institution computer, wherein the second financial institution computer updates the second unalterable electronic ledger (Paragraphs 0030, 0058, and 0071 teach the users (e.g., one or more associates, employees, agents, contractors, sub-contractors, third-party representatives, or the like) within the entities (i.e., financial institutions) may access a block chain through the one or more block chain systems and/or entity systems within the block chain system environment; the users may utilize the user computer systems to take actions with respect to the one or more block chains; the user may access a block chain to verify a resource transfer for the financial institution; the two portions of information associated with the event may be stored on two private block chains; for example, with respect to a resource transfer, a first user may validate a first portion of information associated with the resource transfer on a first private block chain portion, while a second user validates a second portion of information associated with the resource transfer on a second private block chain portion).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lyons, Qiao, and Kurian to incorporate the further teachings of Kurian for the request to update the second unalterable electronic ledger to be sent to a second financial institution computer, wherein the second financial institution computer updates the second unalterable electronic ledger.
There is motivation to further combine Kurian into the combination of Lyons, Qiao, and Kurian because by updating the ledger associated with the second financial institution, the ledgers of both financial institutions have a record associated with the transaction between the second user and the merchant.

Regarding Claim 21, the combination of Lyons, Qiao, and Kurian teaches all the limitations of claim 1 above; and Lyons further teaches sending, by the financial institution computer, the digital asset to a reader device via the computing device, which loads the digital asset on the transaction device (Paragraphs 0032 and 0075 teach each structured data set may be loaded onto the integrated circuit card via the payment network when the integrated circuit card is in communication with the payment network; the payment network may electronically transmit a data signal superimposed with the encrypted package to the integrated circuit card; in other embodiments, one or more intermediate devices and/or systems may be used, such as the electronic point of sale device or an automated teller machine; in such embodiments, the payment network may electronically transmit the data signal to the intermediate device or system via the payment rails, while the data signal may be forwarded by the intermediate device or system to the integrated circuit card using the payment rails or an alternative communication method).

Regarding Claim 22, the combination of Lyons, Qiao, and Kurian teaches all the limitations of claim 1 above; and Lyons further teaches wherein the transaction device is the form of a phone (Paragraph 0024 teaches a card or data associated with a transaction account that may be provided to a merchant in order to fund a financial transaction via the associated transaction account; payment cards may include credit cards, debit cards, charge cards, stored-value cards, prepaid cards, fleet cards, virtual payment numbers, virtual card numbers, controlled payment numbers, etc.; a payment card may be a physical card that may be provided to a merchant, or may be data representing the associated transaction account (e.g., as stored in a communication device, such as a smart phone or computer)).

Regarding Claim 24, the combination of Lyons, Qiao, and Kurian teaches all the limitations of claim 1 above; and Lyons further teaches wherein the request to update the first unalterable electronic ledger to indicate the association of the digital asset with the transaction device includes a digital signature of the first user (Paragraph 0039 teaches the integrated circuit card may then generate a signed blockchain transaction that comprises at least the destination address received from the electronic point of sale device and a payment amount, which may be an amount of blockchain currency corresponding to the transaction value, signed using the private key of the key pair stored in the integrated circuit card (i.e., signing with private key creates digital signature), which serves as a reference associated with the previous blockchain transaction and/or corresponding unspent output hash, which may indicate that the integrated circuit card is authorized to access the blockchain currency made available in the previous blockchain transaction).

Regarding Claim 25, the combination of Lyons, Qiao, and Kurian teaches all the limitations of claim 24 above; and Lyons further teaches wherein the first unalterable electronic ledger is in the form of a block chain (Paragraphs 0031 and 0039 teach the integrated circuit card may be loaded with one or more structured data sets associated with a blockchain network suitable for use in the processing of the electronic transaction as an alternative to the payment network; the integrated circuit card may generate a signed blockchain transaction comprising at least the destination address received from the electronic point of sale device and a payment amount, which may be an amount of blockchain currency corresponding to the transaction value).

Regarding Claim 28, the combination of Lyons, Qiao, and Kurian teaches all the limitations of claim 1 above; however the combination does not explicitly teach wherein receiving the indication that the second user utilized the transaction device comprising the digital asset to conduct the transaction includes receiving the indication from a point-of-sale terminal.
Qiao further teaches wherein receiving the indication that the second user utilized the transaction device comprising the digital asset to conduct the transaction includes receiving the indication from a point-of-sale terminal (Lines 260-280 teaches a payment digital asset transaction request is generated from the third user digital asset account of the third user terminal (i.e., second user) to the second user digital asset account of the second user terminal (i.e., point-of-sale terminal) to pay the digital asset target payment amount corresponding to the payment fund; specifically, the customer pays the merchant with the corresponding payment funds for the product; when the final conclusion of the distributed shared ledger network confirms that the payment digital asset transaction request is successful, the stored value of the customer’s third user digital asset account decreases the target payment amount of the digital asset, and the merchant’s second user digital stored value of the asset account is increased by the equivalent digital asset target payment amount).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lyons, Qiao, and Kurian to incorporate the further teachings of Qiao for receiving the indication that the second user utilized the transaction device to comprise the digital asset to conduct the transaction includes receiving the indication from a point-of-sale terminal.
There is motivation to further combine Qiao into the combination of Lyons, Qiao, and Kurian because electronic transactions may be conducted even in instances where the electronic point of sale device is offline, and using a transaction device that is also configured for traditional processing via the specialized programming and configuration discussed herein, such that a consumer can use a single integrated circuit card for online and offline transacting. This may result in increased processing of electronic transactions, which may strengthen consumer and merchant relationships, increase consumer convenience, and increase merchant revenue.

Regarding Claim 29, the combination of Lyons, Qiao, and Kurian teaches all the limitations of claim 28 above; and Lyons further teaches wherein the point-of-sale terminal is at a merchant (Paragraph 0033 teaches the integrated circuit card and the electronic point of sale device may establish a communication channel whereby the integrated circuit card and electronic point of sale device may exchange electronic data transmissions via near field communication, or the integrated circuit card may be inserted into a reading device of the electronic point of sale device configured to establishing a communication channel with the integrated circuit card via one or more contact points included thereon; additional methods of communication between the integrated circuit card and the electronic point of sale device may be used in conjunction with the functions discussed herein, such as local area networks, Bluetooth, etc.).

Regarding Claims 9 and 30, the combination of Lyons, Qiao, and Kurian teaches all the limitations of claims 1 and 28 above; and Lyons further teaches wherein the first unalterable electronic ledger is in the form of a block chain (Paragraphs 0031 and 0039 teach the integrated circuit card may be loaded with one or more structured data sets associated with a blockchain network suitable for use in the processing of the electronic transaction as an alternative to the payment network; the integrated circuit card may generate a signed blockchain transaction comprising at least the destination address received from the electronic point of sale device and a payment amount, which may be an amount of blockchain currency corresponding to the transaction value).
However, the combination does not explicitly teach wherein the second unalterable electronic ledger is in the form of a block chain.
Kurian further teaches wherein the second unalterable electronic ledger is in the form of a block chain (Paragraph 0066 teaches a second block chain may be created for second information associated with the resource transfer; the first block chain may be private, and as such, may be related to private portions of the resource transfer; the second block chain may be related to public portions of the resource transfer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lyons, Qiao, and Kurian to incorporate the further teachings of Kurian for the second unalterable electronic ledger is in the form of a block chain.
There is motivation to further combine Kurian into the combination of Lyons, Qiao, and Kurian because of blockchain technology guarantees trust, security, transparency, and traceability of all transactions.

Regarding Claim 31, the combination of Lyons, Qiao, and Kurian teaches all the limitations of claim 1 above; and Lyons further teaches sending, by the financial institution computer, the digital asset to a reader device via the computing device, which programs the digital asset on the transaction device, wherein the transaction device is in the form of a card (Paragraphs 0032 and 0075 teach each structured data set may be loaded onto the integrated circuit card via the payment network when the integrated circuit card is in communication with the payment network; the payment network may electronically transmit a data signal superimposed with the encrypted package to the integrated circuit card; in other embodiments, one or more intermediate devices and/or systems may be used, such as the electronic point of sale device or an automated teller machine; in such embodiments, the payment network may electronically transmit the data signal to the intermediate device or system via the payment rails, while the data signal may be forwarded by the intermediate device or system to the integrated circuit card using the payment rails or an alternative communication method).

Claims 3-4, 23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons (US 20170236121) in view of Qiao (CN 105678546A) in further view of Kurian (US 20170230375) in further view of Batlle (US 20160321663).

Regarding Claim 3, the combination of Lyons, Qiao, and Kurian teaches all the limitations of claim 1 above; however the combination does not explicitly teach receiving, by the service provider computer from the computing device, a request to associate the transaction device with the transaction device identifier; and generating, by the service provider computer, the transaction device identifier.
Batlle from same or similar field of endeavor teaches receiving, by the service provider computer from the computing device, a request to associate the transaction device with the transaction device identifier (Paragraphs 0020-0021 teach the user operates a device to access a corresponding user account managed by an electronic commerce service provider or financial institution (collectively “payment service provider”), and requests delivery of one or more configurable payment cards associated with the user account; the user activates the configurable payment card and associates the card to a primary account of the user; activation of a configurable card includes instructing the payment service provider to associate the unique card identifier with the user's personal account number); and generating, by the service provider computer, the transaction device identifier (Paragraph 0022 teaches the unique card identifier from a physical card may be read electronically (e.g., a magnetic strip reader, RFID reader) by the user device, acquired visually (e.g., photograph the configurable payment card, scan a bar code or QR code), input manually by the user or otherwise acquired in accordance with the configuration of the configurable payment card).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lyons, Qiao, and Kurian to incorporate the teachings of Batlle to receive, by the service provider computer from the computing device, a request to associate the transaction device with the transaction device identifier; and generate, by the service provider computer, the transaction device identifier since having a first user request the transaction device have a transaction device identifier does not change nor effect the normal functions of generating a digital asset for a transaction device taught by the combination of Lyons, Qiao, and Kurian.
There is motivation to combine Batlle into the combination of Lyons, Qiao, and Kurian because a parent can assign a configurable payment card to a child with limited funds allocated from the parent account for an allowance. Through the user device, the parent can receive real time notification of the child's spending on the configurable card, and can further set up the configurable card to require parental approval of purchases made using the configurable payment card. If the card is lost or stolen, the use restrictions can limit the opportunities for fraudulent use of the card and the parent can deactivate the card and issue a new configurable card to the child (Batlle Paragraph 0016).

Regarding Claim 4, the combination of Lyons, Qiao, Kurian, and Batlle teaches all the limitations of claim 3 above; however the combination does not explicitly teach wherein a reader device that is in communication with the computing device provisions the transaction device with the transaction device identifier.
Batlle further teaches wherein a reader device that is in communication with the computing device provisions the transaction device with the transaction device identifier (Paragraph 0033 teaches the configurable payment card may be implemented as or take the form factor of a credit card, debit card, a virtual card or embody another electronic payment mechanism that is compatible with merchant system and transaction processing server; the configurable card is a credit card including printed information identifying the configurable payment card to the user and a unique identifier associated with the transaction processing server; the unique identifier may be stored and accessed in a machine readable format such as an RFID tag, NFC chip, magnetic information strip, barcode or QR code that is readable by a merchant point-of-sale terminal).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lyons, Qiao, Kurian, and Batlle to incorporate the further teachings of Batlle for a reader device that is in communication with the computing device to provision the transaction device with the transaction device identifier.
There is motivation to further combine Batlle into the combination of Lyons, Qiao, Kurian, and Batlle because the transaction device identifier makes enables the system to verify the digital asset associated with the transaction device. 

Regarding Claim 23, the combination of Lyons, Qiao, and Kurian teaches all the limitations of claim 1 above; and Lyons further teaches storing, by the service provider computer, information related to the digital asset in a database (Paragraphs 0031 and 0037 teach structured data set may be comprised of a network identifier corresponding to the associated blockchain network, an unspent output hash, an output index, an output value, and a key pair; the unspent output hash may be a hash value corresponding to a transaction hash for a blockchain transaction included in the blockchain associated with the respective blockchain network; the output index may be an index value indicating the output of the blockchain transaction; the output value may be a value in a blockchain currency associated with the respective blockchain network that was transferred in the blockchain transaction; once a suitable structured data set is identified, the integrated circuit card may electronically transmit the unspent output hash and output index for the structured data set to the electronic point of sale device using the established communication channel; the electronic point of sale device may then communicate with the blockchain network to retrieve transaction information from the blockchain associated with the blockchain network for the blockchain transaction indicated by the unspent output hash; the electronic point of sale device may verify that the unspent output hash corresponds to a valid blockchain transaction).
However, the combination of Lyons, Qiao, and Kurian does not explicitly teach storing, by the service provider computer, information related to the transaction device identifier in a database.
Batlle from same or similar field of endeavor teaches storing, by the service provider computer, information related to the transaction device identifier in a database (Paragraphs 0057 teaches an exemplary account database structure will be described; the account database stores account records including information for each financial account, including user information, a unique account identifier, transaction records, fund balance, and rules and restrictions on the account; configurable payment cards information is stored including a card identifier, an associated primary account identifier, transaction records for the card, available funds allocated to the card).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lyons, Qiao, and Kurian to incorporate the teachings of Batlle to store, by the service provider computer, information related to the digital asset and the transaction device identifier in a database.
There is motivation to combine Batlle into the combination of Lyons, Qiao, and Kurian because of the same reasons listed above for claim 4.

Regarding Claim 26, the combination of Lyons, Qiao, and Kurian teaches all the limitations of claim 1 above; however the combination does not explicitly teach wherein the first user provides the transaction device directly to the second user.
Batlle from same or similar field of endeavor teaches wherein the first user provides the transaction device directly to the second user (Paragraphs 0016 and 0020 teach a parent assigns a configurable payment card to a child with limited funds allocated from the parent account for an allowance and can further set up the configurable card to require parental approval of purchases made using the configurable payment card; the user operates a device, such as a mobile phone, to access a corresponding user account managed by an electronic commerce service provider or financial institution (collectively “payment service provider”), and requests delivery of one or more configurable payment cards associated with the user account).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lyons, Qiao, and Kurian to incorporate the teachings of Batlle for the first user to provide the transaction device directly to the second user.
There is motivation to combine Batlle into the combination of Lyons, Qiao, and Kurian because a parent can assign a configurable payment card to a child with limited funds allocated from the parent account for an allowance. The parent may log onto the parent's primary account to set up rules to automatically allocate a fixed amount of available funds to the child's configurable card on a regular basis (e.g., weekly), and to set up context-based restrictions on the child's spending that are limited to certain merchants and certain types of purchases that are appropriate for the child. Through the user device, the parent can receive real time notification of the child's spending on the configurable card, and can further set up the configurable card to require parental approval of purchases made using the configurable payment card (Batlle Paragraph 0016).

Regarding Claim 27, the combination of Lyons, Qiao, and Kurian, and Batlle teaches all the limitations of claims 1 and 26 above; and Lyons further teaches wherein the transaction device is a card (Paragraph 0026 teaches the integrated circuit card may be a payment card that includes an integrated circuit comprised of one or more components configured to perform the functions discussed herein; the integrated circuit card may be, for example, a payment card compliant with the EMV technical standard that is comprised of at least a processing device, memory, and communications unit).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tunnell et al. (US 20170053249) teaches systems, methods and machines related to conducting a crypto-currency transaction. A method comprises creating a full block chain representing a plurality of past crypto-currency transactions, forwarding the full block chain to a first processing component for use in executing a new crypto-currency transaction, the first processing component forwarding an original local block chain to a second processing component, the second processing component executing the transaction and generating an updated local block chain with details related to the transaction, and forwarding the updated local block chain to the first processing component.
Fogg (US 10,915,895 B1) teaches a method and system are configured for performing a transfer of digital currency from an owner of the digital currency to a recipient of the digital currency. The transfer of digital currency includes transferring a sequence of digitally signed transactions from the owner to the recipient. The method and system are further configured for recording the performed transfer of digital currency to a block chain public ledger, generating a digital contract for the recipient that converts the transferred digital currency from an intangible asset type to a financial asset type, and storing the generated digital contract along with electronic credentials associated with accessing the digital currency in a holding account for the recipient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685